Citation Nr: 1235776	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting in Washington, D.C. in May 2002.  A transcript of the hearing is associated with the claims file.  The Board member who presided at the hearing is no longer employed by the Board.  A member of the Board who conducts a hearing shall participate in making the final decision on the claim.  38 C.F.R. § 20.707 (2011).  In correspondence in August 2012, the Board offered the opportunity for another hearing before a current Board member.  No timely response was received.  Any error is harmless as the outcome of the appeal is fully favorable to the Veteran.  

In October 2003 and August 2006, the Board remanded the appeal for procedural and evidentiary development.  

In January 2008, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2009, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In September 2010, the Board remanded the appeal for additional development.  

In June 2011, the Board denied service connection for an acquired psychiatric disorder, and the Veteran again appealed to the Court.  In December 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  The Veteran provided credible lay evidence of fear of hostile attack while in service that is consistent with the nature and circumstances of his duties.  There is no clear and convincing evidence to the contrary. 

2.  The Veteran has been diagnosed with PTSD arising in part from the fear of hostile attack in service.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1110, 1154 (2002); 38 C.F.R. § 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in the U.S. Army as a canvas repairman with service in the Republic of Vietnam from December 1967 to December 1968.  He contends that he experiences posttraumatic stress disorder (PTSD) from exposure to traumatic events while serving in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel record showed that the Veterans served in an Army maintenance unit as a canvas repairman.  The Veteran received the Vietnam Service Medal recognizing his present in country during several military campaigns.  The Veteran did not receive any combat awards.  

Service treatment records showed that the Veteran sought treatment in July 1968 for symptoms of a "nervous stomach" and in October 1968 for stomach distress from drinking coffee.  Neither record of treatment mentioned mental health symptoms.  In a May 1969 discharge physical examination questionnaire, the Veteran reported that he had experienced "nervous trouble" without further explanation.  He denied trouble sleeping, nightmares, depression, loss of memory, or excessive alcohol consumption.  The examining physician noted that no treatment or restriction of duties was associated with the nervous symptoms and noted no psychiatric abnormalities.  

In July 1997, a private psychologist performed a psychological evaluation for the Social Security Administration.  The examiner noted the Veteran's reports of previous use of sleeping aids because of nightmares of an unspecified nature.  He reported that the medication caused drowsiness but that his sleep improved when he stopped the medication.  He reported feelings of sadness because he was unable to do things that he used to do because of physical pain from a 1986 workplace back injury preventing employment.  The examiner noted some memory, comprehension, and information processing deficits.  The Veteran also reported headaches, anxiety, and auditory hallucinations. The examiner diagnosed dysthymic disorder.  There was no mention of any events or aspects of military service. 

A VA physician in August 1996 noted no psychiatric abnormalities.  VA outpatient treatment records from July 1998 to July 2000 showed that the Veteran reported symptoms of depression associated with chronic back pain and associated functional limitations.  

The RO received the Veteran's claim for service connection for mental illness in August 1998.  In October 2000, the RO denied service connection for a psychiatric illness as not well grounded because there was no evidence of any relationship of the depression to events in service.  Following the enactment of legislation in November 2000, the RO again reviewed the claim on the merits and continued to deny service connection in October 2001 because the record did not show that the current psychiatric symptoms were associated with military service.  In October 2001, the Veteran expressed general disagreement with the decision but only noted specific disagreement with a concurrent decision denying service connection for the back disorder.  In February 2002, the RO issued a statement of the case on both claims, and the Veteran perfected a timely appeal. 

In a February 2002 Board hearing, the Veteran's representative characterized the claim for mental illness as one for PTSD but acknowledged that the Veteran had not been diagnosed with this disorder.  The representative inaccurately contended that the Veteran had been awarded two Bronze Star Medals for combat action.  The Veteran reported that he was stationed at a base in Vietnam in a support unit.  He handled small arms when assigned overnight base guard duty in a watch tower.  He reported that he fired his weapon only on training ranges and never at the enemy.  He reported that his base was not hit by rocket or mortar fire but that he received incoming small arms fire many times while on guard duty.  He also reported an incident when he became very ill after drinking coffee on his guard post.  The Veteran stated that he sought and received treatment in Vietnam for headaches and problems sleeping and that he began experiencing nightmares upon return to the United States.  The Veteran stated that he held many jobs after service.  He stated that he was diagnosed with a mental disorder by the Social Security Administration and awarded low income disability benefits.  The Veteran's friend stated that the Veteran told her about nightmares related to incoming small arms fire. 

In September 2003, a VA staff psychiatrist at a medical center noted a review of the claims file including the service treatment records and the evidence and testimony noted above.  He noted that he interviewed the Veteran and his friend.  The psychiatrist noted the Veteran's report that he worked in Vietnam repairing tents at a base that he described as "a safe installation."  The Veteran reported that he never fired his weapon nor was fired upon while on guard duty.  He reported that he became very ill after drinking coffee on one occasion and sought treatment at a Vietnamese hospital.  He was referred to the base clinic for treatment.  On examination, the Veteran did not appear anxious or withdrawn or display symptoms of poor memory.  He had no delusions or visual or auditory hallucinations.  He denied hypervigliance, avoidance, or flashbacks but reported that he did think about Vietnam once or twice per week and had difficulty sleeping.  The psychiatrist concluded that the Veteran had mild to moderate psychiatric symptoms consistent with dysthemia that was not causally connected to his military service.  He did not diagnose major depression.  The psychiatrist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran by his own reports was not in combat.  The Veteran reported that he did see and hear artillery fire but that his base was never attacked.  Sleep disturbances did not include the avoidance and increased arousal consistent with PTSD.  The allegation that a cup of coffee was tainted with an unknown substance was plausible, but his psychiatric and physical reaction was inconsistent with expected pharmacological reaction, particularly after thirty years of subsequent coffee use.  

In December 2003, the Veteran sought treatment for PTSD at a VA clinic at the same medical center.  In February 2004, the Veteran was examined by a psychology technician.  A doctoral level psychologist concurred in the report.   There is no indication that either examiner reviewed the claims file including the service records or the examinations in 1997 or 2003.  The technician summarized the Veteran's reports of his military service in Vietnam including that he participated in patrols as well as perimeter guard duty.  The technician incorrectly referred to the service medals as "accolades" although they are not individual awards.  The Veteran reported that he was constantly fired upon at night while on guard duty and felt that the experience was harrowing with significant feelings of helplessness, fear, and horror even though he acknowledged that no one was injured.  He also reported the coffee incident that caused him to "black out" although clinicians later told him nothing was wrong.  The technician noted the Veteran's report of nearly every published symptom generally attributed to PTSD, evaluated a battery of tests, and concluded that they were consistent with moderate combat exposure.  The technician noted the Veteran's reports of daily symptoms of depression for which he took medication.  The technician entered a primary diagnosis of chronic military-related PTSD with moderate occupational and social impairment.  The examiners found that the Veteran did not have a major depressive disorder.  

In a December 2004 update, a VA doctoral level psychology technician and staff psychologist noted a clinical summary of the Veteran's disorder.  The Veteran reported a specific event in late summer or autumn of 1968 when he heard small arms fire at his tower guard post station.  He was told not to return fire and was frightened that reinforcements were not sent to his position and was in fear of his life.  He reported the coffee incident and that his treatment at a military clinic in September 1968.  He reported for the first time that his base came under mortar attack on four occasions and could feel nearby explosions.  The Veteran also reported suicidal ideations.  The psychologists noted that the Veteran displayed nearly all of the DSM-IV symptoms of PTSD and continued that diagnosis.  

In August 2006, the Board remanded the appeal for additional development.  The Board requested all clinical records of the VA mental health care starting in December 2003, a complete file of service personnel records, additional detail from the Veteran regarding the reported traumatic events, and verification of those events by the Joint Services Record Research Center (JSRRC).  The Board also directed an additional VA examination by a new examiner after a review of the claims file.  The examiner was directed to comment on the conflicting psychiatric examinations and opinions. 

In September 2006 and September 2007, the RO requested additional details of the traumatic events.  The Veteran responded in September 2007 that he had no additional information to provide.   No requests were made to JSRRC based on the information already in the file, no additional VA records were obtained, and no additional examination was performed.  A complete file of service personnel records were received in July 2007. 

In January 2008, the Board denied service connection for an acquired psychiatric disorder including PTSD because the Veteran was not in combat and because there was insufficient information of record to verify the occurrence of the contended traumatic events.   In March 2009, the Court vacated the decision and ordered compliance with the instructions in a Joint Motion for Remand.  The parties to the motion noted that the Veteran did not undergo a VA examination as ordered by the Board in August 2006, citing Stegall v. West, 11 Vet. App. 268 (1998).   In September 2010, the Board remanded the appeal in part to obtain the new VA examination.  The Board did not request that the examiner review the claims file, service records, or previous examination reports or opinions.  

In March 2011, a VA contract psychologist noted a review of a portion of the Board's remand instructions.  She did not indicate a review of the claims file but referred to at least one of the earlier examination reports.  The psychologist noted the Veteran's oral history reports as follows.  The Veteran reported service in the Army for three years including combat in Vietnam.  The Veteran reported witnessing many deaths and bombing throughout the nighttime hours.  The Veteran reported that "a perpetrator" threatened to injure or kill him.  The psychologist noted that the occurrence of the traumatic event was supported by service medical records dated in December 2004, the date of the VA PTSD evaluation noted above.  This evaluation occurred long after service and was also based entirely on the Veteran's oral reports.  The psychologist concluded that the Veteran was a reliable historian.  The psychologist noted the Veteran's reports of difficulty sleeping since service.  The Veteran reported that he currently experienced many of the symptoms associated with PTSD except for suicidal or homicidal ideations and hallucinations. The psychologist diagnosed PTSD and inconsistently concluded that the disorder was not related to a general fear of hostile activity but rather was caused by combat action, particularly being subjected to incoming small arms fire. 

The Board concludes that service connection for PTSD is warranted under the revised criteria for acceptance lay evidence of fear of hostile activity.  Evidence to the contrary does not rise to the required clear and convincing standard.  Service connection for dysthymic disorder is not warranted as the examiner who diagnosed this disorder concluded that it was not related to service events.  

The Board is able to reach a decision in this case despite the shortcomings in development.  No request was made to JSRRC to research the location and activities of the Veteran's unit and base.  Only the examiner in September 2003 reviewed the claims file and service records.  The records of clinical treatment by VA starting in December 2003 and described by the attending psychologists in two evaluation reports were not recovered and associated with the paper or electronic claims file.  These examiners relied entirely on the Veteran's own reported history without knowledge of the actual circumstances of his service or his previous descriptions of events.  All found the Veteran to be an excellent historian despite the ever expanding descriptions of the severity of his experiences.  

The Veteran is competent to report his observed symptoms and the events he experienced in service.  Although he has a psychiatric disorder, none of the examiners found his reports to be a product of the disorder.  The Board concludes that probative weight is warranted only for events that are consistent with the nature and circumstances of his specific occupation and duty assignments and much less weight is warranted for his revised reporting of significant combat action.  

The Board concludes that the Veteran was not in combat as defined for VA benefit purposes.  As a canvas tent repairman, the Veteran did not have a combat occupation.  He did not receive any combat awards or badges.  He acknowledged that while in Vietnam he served in a maintenance unit at a relatively protected base.   It is likely that he was assigned perimeter guard duty, but it is not likely that he participated in infantry patrols outside the base.  He acknowledged that he never fired his weapon at the enemy.  His reports of witnessing deaths in combat are not credible as they are not consistent with his training, duties, and his initial reports to the SSA examiner in 1997, the Board in 2002, and to the first VA examiner in December 2003. 

Nevertheless, the Board concludes that his reports of hearing small arms fire and distant explosive detonations while on guard duty and beliefs that he was under attack are credible as they are consistent with duties on perimeter guard duty at a base subject to insurgent attacks at night.  These were his initial reports before he greatly expanded the severity of the events in subsequent examinations.  Although there are inconsistencies and exaggeration in the reports to later examiners, they do not rise to a level of clear and convincing evidence to completely discount their credibility.  Therefore, under the revised criteria of 38 C.F.R. § 3.304 (f)(3) the Board concludes that the Veteran's lay reports of fear of hostile attack are sufficient to verify the occurrence of incoming small arms fire near his perimeter guard position.  

Regarding the illness after drinking coffee, service treatment records in October 1968 showed that the Veteran was treated briefly for stomach upset related generally to coffee.  However, the symptoms noted at the time were not severe, resolved without further treatment, and did not suggest poisoning or any life threatening situation.  To the extent that the Veteran described this to examiners as a traumatic event, the Board concludes that these descriptions are not credible because they are inconsistent with the service treatment records.  Moreover, the examiner in December 2003 found this event unrelated to any depressive symptoms that the Veteran displayed at the time of his examination.  

Further, there is no indication that the Veteran's report of "nervous trouble" represented the first manifestation of a psychiatric disorder.  He denied many other behavioral symptoms, and the physician found no psychiatric abnormalities.  Nervous trouble was consistent with previous treatment for indigestion.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

There is medical evidence both for and against a diagnosis of PTSD arising from fear of incoming small arms and indirect fire.  The examiner in December 2003 accepted the credibility of the report of incoming but not life threatening fire and found that he did not display arousal and avoidance behavior related to that fear of attack.  The attending clinicians in 2004 noted many more reported PTSD symptoms and relied on the Veteran's oral reports of more intense combat action that were greatly expanded from his initial descriptions.  These clinicians showed no awareness of the information in the service records or his previous descriptions to the Board and to the earlier examiners.  Nevertheless, these examiners diagnosed PTSD based at least in part on the Veteran's fear of attack.  The examiner in March 2011 noted the Veteran's reports of more severe symptoms and intense combat events and indicated that the reports were valid by referring to an earlier VA examination that was also based on oral reports.  This examiner also did not indicate a review of the service records or the Veteran's earlier descriptions to the SSA examiner, the Board, the December 2003 examiner.  The Board concludes that the opinions of the VA psychologists in 2004 and 2011 warranted somewhat less probative weight as their analysis and diagnoses of a disorder arising from specific traumatic events are superficial and flawed because of a lack of knowledge of the entire accurate history.  Nevertheless, these examiners are competent to perform the examinations and render their opinions.  They accepted his reports without challenge as exaggerated and based their diagnoses at least in part on the Veteran's fear of hostile attack. 

Therefore, as there is some credible medical evidence of a current PTSD disorder arising from a credible fear of attack while in service, the Board concludes that service connection for PTSD is warranted under the revised criteria of 38 C.F.R. § 3.304 (f) (3).  Service connection for dysthymic disorder or depression is not warranted.  The examiners in 1997 and 2003 found that the dysthymic disorder was not related to any events in service, and the examiners in February 2004 found that the Veteran did not have a major depressive disorder.  

As there is credible evidence in relative equipoise and under revised regulatory criteria, the "benefit of the doubt" rule is for application, and the Board will grant the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted, subject to the legal criteria governing the payment of monetary benefits.

__________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


